OPINION
WOODLEY, Presiding Judge.
The appeal is from a conviction for possession of whiskey and vodka in a wet area for the purpose of sale without a license. (Art. 666-4(a) Vernon’s Ann.P.C.)
Trial was before the court on a plea of not guilty. The trial judge found appellant guilty and assessed his punishment at a fine of $50.
The punishment for the offense for which appellant was tried and found guilty is found in Article 666-41 V.A.P.C., the minimum punishment being a fine of $100. Hill v. State, 164 Tex.Cr.R. 146, 297 S.W.2d 679; Skaggs v. State, 157 Tex.Cr.R. 195, 247 S.W.2d 906; Shafer v. State, 151 Tex.Cr.R. 558, 209 S.W.2d 599.
The punishment assessed by the court being less than the minimum provided by law, the judgment will be reversed on appeal. Gassoway v. State, Tex.Cr.App. 385 S.W.2d 386, and cases cited; Simmons v. State, 156 Tex.Cr.R. 601, 245 S.W.2d 254; Rutherford v. State, 79 Tex.Cr.R. 605, 187 S.W. 481.
The judgment is reversed and the cause remanded.